Citation Nr: 1453497	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), to include whether the reduction from 100 percent to 50 percent, effective January 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in March 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although this case was previously remanded in March 2013, in correspondence dated in November 2013 the Veteran reported that he had received treatment for his PTSD, including a period of in-patient treatment in Topeka, Kansas, from August to September 2013.  He asked that VA obtain and consider his treatment records.

As noted in the last remand the reduction in this case involves termination of a total rating and the guidance set forth at 38 C.F.R. § 3.343 must be followed.  Specifically, the Veteran's total disability rating may not be reduced without examination showing material improvement in his mental condition and the improvement must be evaluated in conjunction with all the facts of record.  Consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life.  

Therefore, the Board finds that additional development is required to obtain all pertinent VA and non-VA treatment records.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (holding that pertinent post-reduction evidence favorable to restoring the rating must be considered); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). The April 2011 supplemental statement of the case shows VA treatment records were last obtained dated through October 2010.  An additional VA examination may also be required if the evidence obtained is not found to show a material improvement in his mental condition under the ordinary conditions of life.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate all VA inpatient and outpatient treatment records since October 2010.  

2.  The Veteran should be asked to identify any non-VA healthcare provider who has treated him for his PTSD since October 2010.  All identified records obtained should be associated with the claims file.

3.  If the evidence obtained upon completion of the action in directive #1 is not found to show a material improvement in his mental condition under the ordinary conditions of life, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD and for an opinion as to whether there has been a material improvement in his mental condition under the ordinary conditions of life.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

